Citation Nr: 1703557	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a bladder impairment other than urinary frequency, as secondary to the service-connected disability of diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an  August 2010 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran had claimed service connection for erectile dysfunction.  An August 2014 rating decision granted such claim, along with loss of use.  Accordingly, this claim is no longer in appellate status.  In so noting, it appears from the November 2016 brief that the Veteran's Representative believes the rating issue is on appeal.  However, no notice of disagreement with the initial grant is of record.  The Veteran is advised of the need to submit a request for an increased rating for his erectile dysfunction if he wishes to pursue a higher evaluation.

Additionally, the August 2014 rating decision also awarded service connection for urinary frequency.  Again, this claim is no longer in appellate status; to the extent that a urinary disorder has been certified for appellate consideration, the issue has been recharacterized as noted on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2013, the Veteran submitted a VA Form 9 requesting a videoconference hearing.  Thereafter, the RO sent the Veteran a letter scheduling a hearing dated October 2014.  The Veteran promptly responded with a letter in October 2014 stating that he would attend the hearing.  No further documentation is associated with the claims file in regard to the videoconference hearing.  The record is devoid of either a transcript of the hearing, a withdrawal notification or an indication that the Veteran failed to appear at the scheduled hearing.  Thus, it appears that Veteran has not been afforded his videoconference hearing and remand is warranted in order to schedule such hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




